985 F.2d 583
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Vincent J. LACROSS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 92-3365.
United States Court of Appeals, Federal Circuit.
Dec. 7, 1992.Rehearing Denied March 5, 1993.

Before PAULINE NEWMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
Vincent J. LaCross petitions for review of the March 6, 1992 decision of the Merit Systems Protection Board, Docket No. PH0752910728-I-1, dismissing his appeal as untimely filed.   We affirm, for the Board did not err in holding that he had not established that his appeal was timely filed, and that he had not established good cause to waive the filing period.